It is suggested by the defendants herein in their petition for rehearing that the decision made in the previous opinion of this court is too broad in its scope, in that it prevents the defendants from proceeding in the district court of Pittsburg county for the purpose of obtaining a personal judgment against S.J. Campbell. The proceedings instituted in the district court of Pittsburg county seek not only a personal judgment against S.J. Campbell but to impress the same as a lien upon the property in the custody of the receiver of the Oklahoma county court and to decree a sale thereof. The conflict of jurisdiction between the two courts arises out of the custody, control, and right to dispose of the property involved. If the plaintiffs in the district court of Pittsburg county desire to pursue their action therein filed for the purpose of obtaining only a personal judgment against the defendants therein named without undertaking to adjudicate rights in or liens upon property in custody of the receiver appointed by the district court of Oklahoma county, and without undertaking to subject such property to sale upon execution, we see no reason why they should not be permitted to do so. The opinion of this court in this case is hereby modified to that extent.
RILEY, C. J., and SWINDALL, McNEILL, OSBORN, BAYLESS, and WELCH, JJ., concur. CULLISON, V. C. J., and ANDREWS, J., absent.